Case 6:20-cv-00410-WWB-GJK Document 14 Filed 03/13/20 Page 1 of 4 PageID 182



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 MICHAEL DALEIDEN, SEAN RANDALL,                 )
 STEVEN SACK, PEDRO POVEDA,                      )
 CHRISTOPHER CARVER, RICHARD                     )
 JOSWICK, JUSTIN SCOTT, and LYNN                 )
 FRAZEL,                                         )
                                                 )
                Plaintiffs,                      )
                                                 )
 vs.                                             )   Case No.: 6:20-cv-410-Orl-WWB-GJK
                                                 )
 RED LAMBDA, INC., a Florida For-Profit          )
 Corporation, BAHRAM YUSEFZADEH,                 )
 individually, SAAD AL BARRAK,                   )
 individually and LEWIS DUNCAN,                  )
 individually,                                   )
                                                 )
                Defendants.                      )


   DEFENDANTS’ JOINT UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                    RESPOND TO THE COMPLAINT
       Defendants, RED LAMBDA, INC., BAHRAM YUSEFZADEH, SAAD AL BARRAK,

and LEWIS DUNCAN, (“Defendants”) respectfully move for a brief extension of time up to and

including April 3, 2020, to answer, move, or otherwise respond to Plaintiffs’ Complaint, and

state the following in support:

   1. Plaintiffs filed their Complaint on January 20, 2020 in the Circuit Court of the Eighteenth

Judicial Circuit for Seminole County, Florida.

   2. On March 6, 2020, this case was timely removed to federal court based on federal

question jurisdiction, making the response deadline March 13, 2020 See Fed. R. Civ. P.

81(c)(2)(C).




                                                 1
                                                                           www.spirelawfirm.com
                                                                           Employment Attorneys
Case 6:20-cv-00410-WWB-GJK Document 14 Filed 03/13/20 Page 2 of 4 PageID 183



   3. The Parties are seeking to determine if early resolution of this matter is possible through

a magistrate settlement conference, and this case has been referred to the next available

magistrate judge. (Doc. 13).

   4. In order to fully investigate and formulate an appropriate response(s) to the Complaint on

behalf of the multiple Defendants, and in order to further explore the possibility of early

resolution, counsel for Defendants respectfully request a brief extension of time, up to and

including April 3, 2020, to respond to Plaintiffs’ Complaint.

   5. This extension is not being sought for the purposes of delay, nor will this brief extension

prejudice any party to the litigation.

   6. The undersigned have discussed the subject matter of this Motion with Plaintiffs’

counsel, who is not opposed to the relief sought herein.

                                   MEMORANDUM OF LAW

       When an act may or must be done within a specified time, the Court may, for good cause,

extend the time, with or without motion or notice, if the request is made before the original time

or its extension expires. See Fed. R. Civ. P. 6 (b). The instant motion is brought before the

expiration of the time for responding to the Complaint. Defendants respectfully suggest good

cause has been shown for the requested enlargement. Specifically, the enlargement will provide

the parties with enough time to explore the possibility of early resolution of this matter as well as

for Defendants to fully investigate and formulate appropriate responses to the Complaint.

       WHEREFORE, Defendants respectfully request an extension of time up to and including

April 3, 2020, to answer, move or otherwise respond to Plaintiffs’ Complaint.




                                                  2
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 6:20-cv-00410-WWB-GJK Document 14 Filed 03/13/20 Page 3 of 4 PageID 184



                  CERTIFICATION OF CONFERENCE WITH COUNSEL

       Pursuant to Local Rule 3.01(g), the undersigned certify that they have conferred with

Plaintiffs’ counsel regarding the subject matter of this motion, and Plaintiffs are not opposed to

the relief sought herein.

       DATED this 13th day of March, 2020.

Respectfully submitted,

Spire Law, LLC                                        JACKSON LEWIS P.C.
12249 Science Drive, Suite 155                        390 North Orange Avenue, Suite 1285
Orlando, Florida 32826                                Orlando, Florida 32801
By: /s/Jesse I. Unruh                                 Telephone: (407) 246-8440
                                                      Facsimile: (407) 246-8441
Jesse I. Unruh, Esq.
Florida Bar No. 93121                                 By: /s/ Peter M. Wendzel
jesse@spirelawfirm.com                                Peter M. Wendzel
Attorney for Defendant| BAHRAM                        Florida Bar No. 1018271
YUSEFZADEH                                            peter.wendzel@jacksonlewis.com
                                                      Madonna M. Snowden
                                                      Florida Bar No. 0124522
                                                      madonna.snowden@jacksonlewis.com

                                                      Attorneys for Defendants | RED LAMBDA,
                                                      INC., SAAD AL-BARRAK, and LEWIS
                                                      DUNCAN




                                                 3
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
Case 6:20-cv-00410-WWB-GJK Document 14 Filed 03/13/20 Page 4 of 4 PageID 185



                                CERTIFICATE OF SERVICE

       I hereby Certify that on this 13th day of March, 2020, the foregoing was electronically filed

with the Court by using the CM/ECF portal, which will send a notice of electronic filing to the

following: R. Samuel Dunaway, III, Esquire, at sam@dunawaylawfirm.com Dunaway Law Firm,

P.A., 2457 Silver Star Road, Orlando, Florida 32804; Peter M. Wendzel, Esquire, at

peter.wendzel@jacksonlewis.com         and     Madonna        M.     Snowden,       Esquire,      at

madonna.snowden@jacksonlewis.com at Jackson Lewis, P.C., 390 North Orange Avenue, Suite

1285, Orlando Florida 32801.

                                               /s/ Jesse I. Unruh
                                               Jesse I. Unruh




                                                 4
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
